Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments with respect to claims 1-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 22 July 2022.

(Previous) DETAILED ACTION
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 24 November 2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-227494 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-7, 23, 26, 39, 15-22, 25, 33, 28 and 41 under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718) in view of Ryu et al. (US 9,786,903) has been withdrawn in view of Applicants’ Amendment.
 5.	The rejection of claims 8-14, 24, 27, 29-32 and 34-38 under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 40 and 42 under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718) as applied to claim 8 and 15 above, and further in view of Ryu et al. (US 9,786,903) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Election/Restrictions
7.	Newly submitted claims 48-68 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Independent claims 48, 54, 59 and 64 are independent and distinct from Independent claim 1 because of the materially different compositions of the positive electrode active material:
a crystal defect in the first region, wherein magnesium is segregated in a portion of the positive electrode active material, the portion including the crystal defect (Independent claim 1) versus 
a volume defect in the first region, wherein magnesium is segregated in a portion of the positive electrode active material, the portion including the volume defect (Independent claim 48) versus 
an additional second region in a portion of the positive electrode active material, the portion including a crystal defect, wherein the additional second region comprises a rock-salt crystal structure, wherein the additional second region comprises cobalt, magnesium, and oxygen (Independent claim 54) versus
an additional second region in a portion of the positive electrode active material, the portion including a volume defect, wherein the additional second region comprises a rock-salt crystal structure, wherein the additional second region comprises cobalt, magnesium, and oxygen (Independent claim 59) versus
an additional second region in a portion of the positive electrode active material, the portion including a volume defect, wherein the additional second region comprises a rock-salt crystal structure, and wherein the additional second region comprises cobalt, magnesium, and oxygen.
Furthermore, a search for one positive electrode active material may not necessarily yield results relevant to another positive electrode active material.
Since applicant has received an action on the merits Independent claim 1, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48-68 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718) in view of Paulsen et al. (US 20160099469), and further in view of WO 2015170216 (hereafter WO ‘216), and further in view of KR1020090111130 (hereafter KR ‘130).
Claim 1:	JP ‘718 discloses a lithium-ion secondary battery (Figure 1; and paragraph [0071]) comprising:
a positive electrode (21) comprising a positive electrode active material (21B)(paragraph [0076]); and 
a negative electrode (22), 
wherein the positive electrode active material (21B) comprises:
a first region (paragraph [0034] discloses a lithium transition metal composites oxide as a mother particle); and
a second region covering at least part of the first region (paragraph [0034], lines 4-6)
wherein the first region comprises lithium cobalt oxide (paragraph [0048])
wherein the first region comprises a layered rock-salt crystal structure (paragraph [0048]), and
wherein the second region comprises cobalt, magnesium, oxygen, and fluorine (paragraph [0138] discloses a coating material comprising magnesium, cobalt oxide and phosphorus (PO4); however, JP ‘718 discloses that instead of phosphorous, the coating material can comprise fluorine (paragraph [0052] and 0062]). See also entire document.
JP ‘718 does not disclose that the second region comprises a rock-salt crystal structure.
Paulsen et al. discloses lithium metal oxide consisting of a core (which corresponds to a first region) and a surface layer (which corresponds to a second region), the lithium metal oxide having the general formula Li.sub.x(Co.sub.aM.sub.bA.sub.c).sub.2−xO.sub.2±δ, with x≦0.995, b>0, c≧0, a+b+c=1, |δ|≦0.1, M=(Mn.sub.mNi.sub.n) with m+n=1, A is a dopant, wherein the surface layer comprises either one or both of a cubic phase oxide having a crystal structure with a Fm-3m space group, and a cubic phase oxide having a crystal structure with a Fd-3 mS space group (claims 1 and 10, and paragraph [0119])). (Note that Fm-3m is instantly defined as a rock-salt crystal structure). See also entire document..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second region of JP ‘718 such that the second region comprises a rock-salt crystal structure, as taught by Paulsen et al.
Given that the crystal structure of the first region and the second region are the same as those instantly claimed and disclosed (i.e. a layered rock-salt first region and a rock-salt second region), a crystal orientation of the part of the first region and a crystal orientation of the second region would obviously substantially aligned with each other. Both the JP ‘218 combination and the instant specification disclose a layered rock-salt first region and a rock-salt second region, the instant specification further discloses that the second region 102 preferably has a rock-salt crystal structure because the orientations of crystals are likely to be aligned with those in the first region. Thus, because the crystal structures of the JP ‘718 combination are the same as those instantly discloses, the crystal orientations would obviously align with each other.
One having ordinary skill in the art would have been motivated to make the modification to provide a cathode active material that would have exhibited a high rate performance, showed high stability during extended cycling at high charge voltage and improved high temperature storage properties (paragraph [0015].
The JP ‘718 combination does not disclose that the positive electrode active material comprises a crystal defect in the first region, wherein magnesium is segregated in a portion of the positive electrode active material, the portion including the crystal defect.
WO ‘216 discloses an active material particle (paragraph [0022]) including a particle having a cleavage plane (which corresponds to a crystal defect)(paragraphs [0010] and [0021]) in a first portion, wherein magnesium is segregated in a portion of the positive electrode active material (paragraph [0019], the portion including the crystal effect. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material of the JP ‘718 combination by incorporating the crystal effect of WO ‘216.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium-ion secondary battery that would have exhibited increased discharge capacity and improved cycle characteristics (abstract; and, paragraphs [0006]-[0007]).
The JP ‘718 combination does not disclose that an atomic ratio of magnesium to cobalt in the positive electrode active material measured by X-ray photoelectron spectroscopy is higher than 0.15.
KR’130 discloses that an atomic ratio of magnesium to cobalt in the positive electrode active material. In particular, KR ‘130 discloses a positive electrode active material, for a lithium secondary battery, having the general formula Li[LixMyCo1-x-y]O2-zFz (which corresponds to the second region of the JP ‘718 combination)(M is at least one element selected from the group consisting of Zr, Al, Mg and alkaline earth metal elements, 0≤ x ≤0.1,  0≤ y ≤0.2, 0≤ z ≤0.2 (lines 51-77). See also entire document. 
Depending upon the value of x and y (e.g., @ x=0.1 and y=0.2 gives Mg0.2 and Co0.7 and an Mg/Co ratio of 0.2/0.7 ≈ 0.3;) which obviously provides the claimed atomic ratio. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material of the JP ‘719 combination such that the atomic ratio of magnesium to cobalt in the positive electrode active material is higher than 0.15, as taught by KR ‘130.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium cobalt composite oxide positive electrode active material having a configuration that would have been capable of high voltage charging (lines 16-20).
Claim 43:	The rejection of claim 43 is as set forth above in claim 1 wherein JP ‘718 further discloses that the first region comprises aluminum (paragraphs [0048]-[0051])
Claim 44: The rejection of claim 44 is as set forth above in claim 1 wherein KR ‘130 further discloses that that an atomic ratio of magnesium to cobalt in the positive electrode active material is higher than 0.2 and lower than or equal to 0.5.
Claim 45: The rejection of claim 44 is as set forth above in claim 1 wherein KR ‘130 further discloses that that an atomic ratio of magnesium to cobalt in the positive electrode active material is higher than 0.2 and lower than or equal to 0.5.
Claim 46:	The rejection of claim 46 is as set forth above in claim 1.
The JP ‘718 combination does not disclose a thickness of the second region is greater than or equal to 0.5 nm and less than or equal to 50 nm.
	However, JP ‘718 discloses an Mg-containing coating layer that would have suppressed the reaction of the positive active material and the electrolytic solution, thus suppressing the deterioration of cycle characteristics and gas generation (paragraphs [0035], [0056], and [0070]).
	Thus, in the absence of unexpected results or a showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second region with a coating layer of any desired thickness including that claimed so long as the coating layer covers the surface of the composite oxides particles.
	One having ordinary skill in the art would have been motivated to make the modification to provide a coating layer that would have suppressed the elution of the main transition metal element contained on the composite oxide particles, suppressed reaction with the electrolytic solution, and suppressed deterioration of the battery characteristics (paragraph [0056]).

10.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011138718 (hereafter JP ‘718) in view of Paulsen et al. (US 20160099469), and further in view of WO 2015170216 (hereafter WO ‘216), and further in view of KR1020090111130 (hereafter KR ‘130) as applied to claim 1 above, and further in view of JP 2002216760 (hereafter JP ‘760).
	JP ‘718, Paulsen et al., WO ‘216, and KR ‘130 are as applied, argued and disclosed above, and incorporated herein.
Claim 47:	The JP ‘718 combination does not disclose that an atomic ratio of fluorine to cobalt in the positive electrode active material measured by X-ray photoelectron spectroscopy is higher than 0.02 and less than or equal to 0.15.
JP ‘760 discloses a lithium cobalt composite oxide represented by a general formula LixCo1-yAyO2Bz (which corresponds to the second region of the JP ‘718 combination)(wherein A is an element of at least 1 alkaline earth element (e.g., Mg), B is as at least 1 halogen element (e.g., F), and 0.98 ≤ x ≤ 1.02, 0 <  y ≤ 0.05 and 0 <  z  ≤ 0.05 (paragraph [0004]). See also entire document.
Depending upon the value of x and y (e.g., @ z=0.05 gives F0.5 and Co0.950 and an Mg/Co ratio of 0.05/0.950 ≈ 0.0.05) which obviously provides the claimed atomic ratio. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material of the JP ‘719 combination such that an atomic ratio of fluorine to cobalt in the positive electrode active material measured is higher than 0.02 and less than or equal to 0.15.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium cobalt oxide composite oxide of a positive active material that would have exhibited improved cycle characteristics, particularly cycle characteristics at a high load, and further improved thermal stability (paragraph [0003]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729